El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
Se plantea en este caso si el requisito de notificación esta-blecido en la ley que regula las demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955, 32 L.P.R.A. sec. 3077a, es de aplicación a una demanda contra tercero. El tribunal de instancia resolvió el planteamiento en la afirmativa y de-cidimos expedir por tratarse de una cuestión nueva.
*481Germán Rodríguez Sosa sufrió una herida en la palma de la mano al explotarle una botella de cerveza marca India. Recibió tratamiento médico en el Centro de Salud del Muni-cipio de Cabo Rojo, donde fue atendido por el Dr. Fernando Antonio. Cerca de un año después de ocurrido el accidente, Rodríguez interpuso demanda el 9 de febrero de 1973 recla-mando daños contra la Cervecería India y su aseguradora, Commonwealth Insurance Co., y, contra el Dr. Antonio y la Aseguradora del Municipio, The Reserve Insurance Co., ale-gando contra el médico que éste no le había suministrado el tratamiento adecuado y que como consecuencia de ello, le dejó inútil de la mano derecha. Nueve meses más tarde, el 14 de noviembre de 1973, la Cervecería India instó demanda contra coparte contra el Municipio de Cabo Rojo y trajo al pleito como tercero demandado al Estado Libre Asociado. A peti-ción del Estado el tribunal de instancia desestimó la demanda de .tercero por no haber dado el demandante Rodríguez cum-plimiento estricto al requisito de notificación conforme las disposiciones de la citada Ley Núm. 104, supra. La Cerve-cería India y Commonwealth Insurance Co. recurren de la sentencia así dictada.
Del propio texto de la Ley Núm. 104 se desprende con meridiana claridad el propósito del legislador de extender el ámbito de la autorización conferida por el estatuto a las demandas contra tercero. El Art. 3 de dicha Ley expresa-mente provee:
“La autorización aquí conferida incluye aquella necesaria para entender de cualquier . . . procedimiento de intervención y de tercero litigante en favor o en contra del Estado ya sea a petición de éste o de otro litigante.” 32 L.P.R.A. see. 3078.
El ejercicio de tal autorización está condicionado a que el reclamante cumpla con el requisito de notificación al Es-tado sobre la fecha, sitio, causa y naturaleza general del daño sufrido, así como de otros pormenores. Al respecto dispone el Art. 2A:
*482“(a) Toda persona que tenga reclamaciones . . . contra el Estado Libre Asociado de Puerto Rico, por daños a la persona o a la propiedad, causados por culpa o negligencia de dicho Estado, deberá presentar al Secretario de Justicia una notifica-ción escrita haciendo constar, en forma clara y concisa, la fecha, sitio, causa y naturaleza general del daño sufrido ....
(b) .
(c) La referida notificación escrita se presentará al Secre-tario de Justicia dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama. Si el reclamante estuviere mental o físicamente imposi-bilitado para hacer dicha notificación dentro del término pres-crito, no quedará sujeto a la limitación anteriormente dispuesta viniendo obligado a hacer la referida notificación dentro de los treinta (30) días siguientes a la fecha en que cese la incapacidad.
(d) .
(e) No podrá iniciarse acción judicial de clase alguna contra el Estado Libre Asociado de Puerto Rico por daños causados por la culpa o negligencia de aquél, si no se hubiese efectuado la notificación ... a menos que no haya mediado justa causa para ello_” 32 L.P.R.A. sec. 3077a.
La demanda de tercero ejercitada por la recurrente consti-tuye una reclamación de ésta contra el Estado regulada por las disposiciones transcritas. No obstante, las recurrentes Cervecería India y Commonwealth Insurance Co. aducen que la obligación de notificar al Estado recae únicamente sobre el demandante original Rodríguez Sosa porque fue él quien inició el pleito reclamando daños a su persona, y, que no sería justo que su omisión perjudicara los derechos de otras partes, como lo son ellas.
El argumento de las recurrentes pierde de vista que Rodríguez Sosa nada reclama contra el Estado, y, por tanto, no le es de aplicación el requisito de notificación. Rodríguez reclama únicamente contra los recurrentes haciéndoles responsables de la totalidad de los daños, no sólo por los ocasionados directamente por ellos sino también por la agravación de los daños causados por el tratamiento médico alegadamente inadecuado. Son las recurrentes las que iniciaron la reclama-*483ción contra el Estado mediante la demanda contra tercero y es, por ende, sobre ellas que recae la obligación de notificar.
Rodríguez Sosa no necesita demandar el Estado, a él le basta obtener de los recurrentes la indemnización total de los daños alegadamente sufridos, en virtud de lo resuelto en Merced v. Gobierno de la Capital, 85 D.P.R. 552 (1962), al efecto de que cuando una persona por su negligencia es responsable de los daños causados a otra, dicha persona es también responsable de cualquier otro daño corporal resultante de actos realizados por una tercera persona al suministrarle la ayuda que razonablemente requiera la lesión recibida. Es decir, la reparación incluye los daños originalmente causados y también los ocasionados por la forma en que se prestaron los servicios médico-quirúrgicos o de hospital.
Por supuesto, los recurrentes pueden repetir contra el Estado por su alegada actuación al agravar el daño causado por la explosión de la botella, ya que de otra manera resultaría en un enriquecimiento injusto para aquél. Eso es precisamente lo que han hecho al instar demanda contra tercero y, por eso, son ellas las que deben dar cumplimiento estricto al requisito de notificación al iniciar una reclamación contra el Estado.
No obstante, las recurrentes excusan su incumplimiento aduciendo .que existía justa causa para no realizar la notifi-cación, ya que ellas desconocían la ocurrencia del accidente y no fue hasta que se les demandó y emplazó que tuvieron conocimiento de los daños. Tienen, sin duda, razón. Pero la existencia de justa causa no tiene el alcance de una liberación absoluta de los términos expresos del estatuto. Sólo tiene el efecto momentáneo de eximir de su cumplimiento mientras ella subsista. Así se desprende del propio estatuto al disponer que cuando el reclamante estuviera mental o físicamente im-posibilitado, la notificación se hará a partir de la fecha en que cese la incapacidad. Art. 2A(c), 32 L.P.R.A. sec. 3077a (c). No hay diferencia lógica entre la justa causa que proviene de *484la incapacidad mental o física y la que dimana, como en este caso, del desconocimiento del daño. En ambas situaciones la obligación de notificar surge al desaparecer el impedimento.
La obligación de las recurrentes de notificar al Estado surgió cuando fueron emplazadas porque desde ese momento ellas tenían conocimiento de los daños que reclamaron en la demanda contra tercero. La alegación del demandante Sosa contra ellas fue muy explícita, informándoles claramente que ellas le eran responsables por los daños alegadamente causa-dos por el tratamiento médico. (1)
Las recurrentes insisten en que no es necesaria la notifi-cación y, aunque no citan caso alguno en su apoyo, hacen refe-rencia a la anotación que aparece en 93 A.L.R.2d 1385-1391: Claim for contribution or indemnification from another tort-feasor as within provisions of statute or ordinance requiring notice of claim against municipality.
La cuestión aquí envuelta es una de interpretación estatu-taria en que no podemos rehuir el texto específico de la Ley. Ya advertimos en Mangual v. Tribunal Superior, 88 D.P.R. *485491-496 (1963), que la interpretación sobre el carácter man-datorio de la notificación depende en último análisis de la forma en que está redactado el estatuto. La anotación de refe-rencia es del mismo tenor, y la escasa jurisprudencia que en ella se cita no tiene valor persuasivo por referirse a estatutos cuya terminología es distinta al nuestro. Además, no se trata aquí del ejercicio de una acción de regreso (contribution) contra el causante común de un daño (joint tort-feasor), sino de dos actos negligentes, separados y distintos, que no crean una obligación solidaria. El Estado Libre Asociado sólo res-ponde de los daños alegadamente causados por el tratamiento médico y no por los daños ocasionados por la explosión de la botella. Tampoco la obligación de la Cervecería India es soli-daria ; ella responde de los daños totales en virtud de la regla de derecho establecida en Merced v. Gobierno de la Capital, supra, y no por la regla de solidaridad que reconocimos en García v. Gobierno de la Capital, 72 D.P.R. 138 (1951). Por tal razón, los casos relativos al ejercicio de la acción de re-greso no son de aplicación y, menos aún, cuando los términos del estatuto son diferentes al texto de nuestra ley. Como ejem-plos de casos inaplicables por estos motivos puede verse a Minneapolis, St. P. & S.S.M.R. Co. v. City of Fond du Lac, 297 F.2d 583 citado en la mencionada anotación 93 A.L.R.2d 1385, y Royal Car Wash Co. v. Mayor and Council of Wilmington, 240 A.2d 144; Markey v. Skog, 322 A.2d 513.
Hemos resuelto con prudente firmeza que la notificación requerida por la Ley Núm. 104 es de cumplimiento estricto, y sólo hemos excusado su cumplimiento en circunstancias especiales en las cuales resultaría una grave injusticia privar a un reclamante de una legítima causa de acción. García v. Northern Assur. Co., 92 D.P.R. 245 (1965); Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175 (1968); Díaz v. Municipio de Cayey, 99 D.P.R. 196 (1970); Loperena Irizarry v. E.L.A., 106 D.P.R. 357 (1977). El caso de autos no presenta circunstancia especial alguna. La Cervecería India tuvo *486conocimiento pleno de los daños tan pronto se le emplazó y no aduce razón alguna para no haber efectuado la notificación al Estado Libre Asociado dentro del término establecido en el estatuto.

Se dictará sentencia confirmando la aquí recurrida.

El Juez Asociado Señor Rigau no intervino. El Juez Aso-ciado Señor Díaz Cruz emitió opinión disidente a la cual se une el Juez Asociado Señor Irizarry Yunqué.
—O—

(1) En la demanda se alegaron los siguientes hechos:
“Que como consecuencia del accidente previamente relatado, e inme-diatamente después del mismo, el demandante fue conducido al Centro de Salud (Hospital Municipal) de Cabo Rojo, Puerto Rico, habiendo sido reci-bido y atendido de la lesión ya dicha, sufrida en su mano derecha, por el Dr. Fernando Antonio, quien se encontraba en dicha institución a cargo de la misma y actuando como y/o empleado, en el aspecto de salud pública, atendiendo los pacientes que estaban y llegaban.
“Que el Dr. Fernando Antonio, referido en el apartado precedente de esta demanda, para el 18 de marzo de 1972, cuando se suscitaron los hechos que motivan la misma, trabajaba como médico en sus funciones de empleado y/o agente del Municipio de Cabo Rojo, Puerto Rico, en el Centro de Salud u Hospital Municipal de Cabo Rojo, Puerto Rico, y al así hacerlo no le suministró al demandante el tratamiento adecuado de conformidad con la ciencia médica y los usos y costumbres de ese tipo de gestión y acción médica, aceptados profesionalmente en la comunidad, y por lo contrario actuando negligentemente, al tomarle los puntos de sutura en la herida que en su mano derecha presentaba el demandante, le laceró y afectó el nervio y tendones de dicha mano, en tal forma, que en vez de recuperar y curarse de la lesión tratádale, el demandante quedó inútil de dicha mano derecha.”